Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 8th, 2021 has been entered.
Amendments
This action is in response to amendments filed March 8th, 2021.  As per applicant’s request, Claims 1 and 7 have been amended.  No claims have been cancelled nor added.  Claims 1-4 and 6, and 7-10 and 12 are currently pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6, and 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1 and 7 each recite the limitation the plurality of cognitive learning techniques.  There is insufficient antecedent basis for the plurality of cognitive learning techniques, as only a single cognitive learning technique is recited in the claim, as implemented by a single cognitive learning operation.  The grammar leads to further indefiniteness, as it is unclear as to what wherein the plurality of cognitive techniques comprising several delineated techniques might require.  For the purpose of examination, the claim will be interpreted as if the cognitive learning technique recited earlier in each claim is selected from a plurality of cognitive learning techniques, wherein the plurality of cognitive learning techniques consists of the several delineated techniques, i.e. that the technique is one of the delineated techniques, as described in [0103] of the instant specification.
Claims 1 and 7 each recite the limitation the plurality of data sources.  There is insufficient antecedent basis for the plurality of data sources, as potentially only a single source is recited in the claim, as being referred to by the plurality of cognitive learning categories.  For the purpose of examination, the claims will be interpreted as if they had read a plurality of data sources.
The dependent claims are rejected for dependence upon an indefinite parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, US PG Pub 2017/0116337, with an effective filing date of October 23rd, 2015, in view of Roundtree, US PG Pub 2013/0054366, as cited in the PTO-892 dated November 13th, 2018, and further in view of Singh, US PG Pub 2104/0279722.
1, Creamer teaches a cognitive information processing system comprising:  a processor (Creamer, Fig. 4, element 405), a data bus coupled to the processor (Creamer, Fig. 4, element 415); and a non-transitory computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Creamer, [0005] & Fig. 4, element 420) and configured for: presenting [a] plurality of cognitive suggestions to [a] user (Creamer, [0003], “presenting to the user … a notification, the notification indicating to the user the at least one item that is of interest to the user and the notification further providing actionable information related to the at least one item” with [0002], “recommendation technology … attempts to predict items, such as movies, music and books, in which a user may be interested” so “item that is of interest to the user” denotes suggestion), each of the plurality of cognitive suggestions comprising an associated set of cognitive insight attributes (Abstract, “and the notification can further provide actionable information related to the at least one item that is of interest to the user” such as, [0050], “prices, reviews, specifications, comparisons, events, etc. … indicat[ions of]  one or more vendors of such items and their respective locations”), each cognitive insight attribute comprising an aspect of a cognitive insight ([0003], “automatically determining at least one item that is of interest to the user” is an insight into a user’s preferences, the insight attributes such as “price” are aspects of the insight that the user would prefer a particular item, further [0052], “insights used to provide recommendations” are determined/provided to the recommender, feedback is an aspect of the insight), each of the cognitive suggestions comprising a specific combination of cognitive insight attributes to achieve a particular goal ([0050], “indicate one or more vendors of such are attributes intended to achieve the goal of having the user purchase the item); presenting the plurality of cognitive suggestions to a user (Creamer, [0003], “presenting to the user … a notification, the notification indicating to the user the at least one item that is of interest to the user and the notification further providing actionable information related to the at least one item”); monitoring user interactions of a user with the plurality of cognitive suggestions (Creamer, [0052], “The feedback component can include a captured interest and NBA accuracy component configured to monitor the user’s actions after receiving notifications”); generating user interaction data based upon the user interactions (Creamer, [0052], “the feedback component can communicate such information to the interest NBA recommender” indicating “such information” must have been generated); processing the user interaction data to perform a cognitive learning operation, the processing being performed via a cognitive inference and learning system (Creamer, [0046], “the interest NBA recommender can process the information to understand whether a captured interest, subliminal interest, or associated interest is relevant to the user”), the cognitive learning operation comprising analyzing the user interaction data (Creamer, [0052], “the feedback component can communicate such information to the interest NBA recommender” where “such information” refers to “the user’s actions after receiving notifications” i.e. the user interaction data “what can process that information to customize other notifications communicated to the user.  For example, the accuracy can determine that suggestions to travel to a local retailer are ignored, but recommendations to specific reviews online are more effective”) the cognitive learning operation implementing a cognitive learning technique (Creamer, [0052], “Accordingly, the interest NBA recommender can learn from this information to put more emphasis on reviews in further notifications communicated to the user.  The interest NBA where any “learning algorithm” is a cognitive learning technique)  according to a cognitive learning framework, the cognitive learning framework comprising a plurality of cognitive learning styles (Creamer, Fig. 1, elements 130, “Subliminal Interest Calculator,” 132, “Associated Interest Calculator,” 136, NBA Recommender” are three styles of learning, i.e. different ways of learning a user’s interests) and a plurality of cognitive learning categories (Fig. 1, “Audio Monitor, Gesture Monitor, Emotion Capture, External Information Aggregator” define categories from which interests are learned from), each of the plurality of cognitive learning styles comprising a generalized learning approach implemented by the cognitive inference and learning system to perform the cognitive learning operation (Fig. 1, each style in “Recommendation Component 114” is for generalized recommendation), each of the plurality cognitive learning categories referring to a source of information used by the cognitive inference and learning system when performing the cognitive learning operation (Fig. 1, “Audio Monitor, Gesture Monitor, Emotion Capture, External Information Aggregator” are information sources), an individual cognitive learning technique being associated with a primary cognitive learning style and bounded by an associated cognitive learning category ([0042], “the associated interest calculator can process information contained in a user’s profile data to identify items that may of tangential interest to the user, which may be used to help the user explore other topics” where [0041], “By way of example, a user may be looking at various houses … the user may utter statements such as ‘I like this kitchen’” thus learning a preference based on audio is a learning technique associated with a style, i.e. “subliminal interest”  and bounded by a category, i.e. audio),  the cognitive learning operation generating a cognitive learning result based upon the user interaction data (Creamer, [0052], “Accordingly, the where any “learning algorithm” is a cognitive learning technique), the cognitive learning technique using a cognitive learning style in combination with a cognitive learning category to perform the cognitive learning operation ([0042], “the associated interest calculator can process information contained in a user’s profile data to identify items that may of tangential interest to the user, which may be used to help the user explore other topics … the associated interest calculator can update the user profile to include information indicating that the user may have an interest in the items” where “topics” are categories for the cognitive learner and “interest calculation” is a style of learning), the cognitive inference and learning system providing a cognitive computing function (Creamer, [0052], “The interest NBA recommender can utilize the learning algorithm to learn the user’s patterns and customize the notifications accordingly” is providing a cognitive computing function), the cognitive inference and learning system comprising a cognitive platform (Fig. 1, “Server 110” is a platform to provide a cognitive learning function), the cognitive platform comprising … a cognitive engine, the cognitive engine processing the user interaction data  (Fig. 1, “Emotion and Interest Capture Component 112 & Recommendation Component 114” constitute a cognitive engine to process user interaction data and to provide the cognitive recommendation), identifying a cognitive profile for the user … using the cognitive learning result, the cognitive profile being specific to the user, the cognitive profile comprising attributes specific to the user (Creamer, [0053], “The interest NBA recommender can initiate the learning algorithm to process the results and determine whether to update the user’s profile data based on where identifying, under the broadest reasonable interpretation standard, in interpreted as including at least “determining” a profile, where “the user’s profile data” denotes attributes specific to the user, see for example [0030], “the audio monitor can identify information contained in the user vocalization and other sounds and store corresponding data in user profile data 160”), and providing a user specific cognitive insight to the consumer (Creamer, [0051], “the notification can include text that states, ‘It looks like you have some free time available. You may be interested in exploring information about cameras … you  may select the hyperlinks below to further explore this subject’”), the user specific cognitive insight being based upon the cognitive profile, the user specific cognitive insight being based upon the attributes specific to the user ([0042], “The associated interest calculator can process information contained in a user’s user profile data to identify items that may be of tangential interest to the user,” & [0050], “Based on interest information identified and or determined by the interest NBA recommender” or more generally, any recommendations provided to the user based on the user profile are user specific cognitive insights based upon the attributes specific to the user in the user profile) [wherein the cognitive learning technique is selected from a] plurality of cognitive learning techniques,] wherein the plurality of cognitive learning techniques [consists of] … a direct correlations cognitive learning technique … the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category ([0052], “the interest NBA recommender can process additional information from the feedback component to supplement insights used to provide recommendations …can determine that suggestions to travel to a local retailer are often ignored, but recommendations to specific reviews online are more effective” denotes that the interest NBA recommender, identified earlier in the rejection as a cognitive learning technique, learns direct correlations and “the interest NBA recommender can learn … the user’s patterns and customize the notifications accordingly” where , Fig. 1, elements 130, “Subliminal Interest Calculator,” 132, “Associated Interest Calculator,” 136, NBA Recommender” were previously identified as three named/declared learning styles, i.e. different ways of learning a user’s interests; and the learning technique is based on implicit feedback, thus bounded by a data-based i.e. based on feedback data cognitive learning category).
While Creamer teaches a profile via which to identify a user’s preferences, Creamer does not teach a cognitive persona from a set of cognitive personas comprising an archetype user model in order to help define the user’s profile.  Roundtree, however, teaches defining a cognitive persona from a set of cognitive personas (Roundtree, [0008], “a user can adopt a persona of others or select a predefined persona”) using [a] cognitive learning result (Roundtree, [0095], “the feedback from user assigned ad affinity may make very granular adjustments to a personal” the user selects one of a set of predefined personas, which is then adjusted/re-defined based on feedback, i.e. using a cognitive learning result) the cognitive persona comprising an archetype user model, the archetype user model representing a common set of attributes associated with a hypothesized group of users (Roundtree, [0038], “A persona … has a number of characteristics (i.e. demographic characteristics) associated with it … The demographic characteristics associated with the personas can be used by advertisers to determine a target audience for one or more ads” for example, [0052], “the icon 54b represents a persona titled ‘Haute Yoga’ and is created to receive ads directed to woman who like yoga”).  Incorporating the personas of Roundtree into the personalized recommendation system of Creamer thus teaches the cognitive profile comprising an instance of the cognitive persona, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited persona features from Roundtree into the invention of Creamer, because both inventions are directed towards providing personalized recommendations.  The motivation to do so is that a user can customize the types of recommendations that they receive (Roundtree, [0041], “a user may change a persona to a different persona … each persona may reflect a user’s desire to receive different types of ads” i.e. recommendations “directed to each persona”).
Creamer further does not teach, but Singh teaches, a first cognitive graph (Singh, Fig. 3 & [0007], “one example of a social graph … including user profiles, user attributes, and unknown, incomplete, or inaccurate user attributes according to an embodiment of the invention”), the cognitive graph being derived from [a] plurality of data sources (Singh, [0016], “a user node corresponding to a user may comprise information provided by the user and information gathered by various systems …[and] to create an edge [because] e.g. the user check in a restaurant, or the user ‘likes’ a celebrity”), the first cognitive graph comprising an application cognitive graph, the application cognitive graph comprising a second cognitive graph associated with a cognitive application (Singh, Fig. 3, the entire graph is a cognitive graph which therefore comprises any subset of itself/a second cognitive graph, whereas both the entire first graph and the subset would be a cognitive graph associated with a cognitive application, the application being the software which performs the graph creation and inference operations of the invention), interactions between the cognitive application and the application cognitive graph being represented as a set of nodes in the second cognitive graph (Singh, [0016], “an administrative user of a concept node corresponding to a concept may create or update the concept node by providing information of the concept … causing the social networking system to associate the information with the concept node”) and attributes [specific to a user] associated with nodes in a cognitive graph (Singh, Fig. 3 & [0007], “one example of a social graph … including user profiles, user attributes, and unknown, incomplete, or inaccurate user attributes according to an embodiment of the invention”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recited features of Singh into Creamer because both inventions involve storing and identifying the characteristics of their users.  The motivation to do so is to infer missing user attributes based on the graph (see Singh, Abstract “an unknown, incomplete, or inaccurate user attribute for a user is identified … an inferred user attribute value is generated and stored” & [0003], “without such information, it become increasingly difficult to … provide user-customized information to its user base”).
 
Regarding Claim 2, the Creamer/Roundtree/Singh combination of Claim 1 teaches the cognitive information processing system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Creamer further teaches wherein the interaction data includes at least one of an indication of a preference regarding at least one of the plurality of cognitive suggestions (Creamer, [0052], “can determine that suggestions to travel to a local retailer are ignored, but recommendations to specific reviews online are more effective” denotes a preference in the generated interaction data).
Regarding Claim 3, the Creamer/Roundtree/Singh combination of Claim 1 teaches the cognitive information processing system of Claim 1 (and thus the rejection of Claim 1 is wherein data from a plurality of sources is monitored to provide data related user interaction data (Creamer, Fig. 1, elements 120, 122, 124, 126, “Audio Monitor, Gesture Monitor, Emotion Capture, External Information Aggregator” denote a plurality of sources); and the data related user interaction data is used when identifying the cognitive profile (Creamer, [0030], “The audio monitor can identify information contained in the user vocalizations and other sounds and store corresponding data in user profile data” & [0032], “The gesture monitor can process the user data and store corresponding data in the user profile data”).
Claims 7-9 recite a non-transitory computer-readable storage medium embodying computer program code to perform a subset of the actions that the computer program code of Claims 1-3, respectively, is configured to cause a processor to perform, and are thus rejected for reasons set forth in the rejections of Claims 7-9, respectively.

Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer, in view of Roundtree and Singh, and further in view of Perkowitz, US PG Pub 2014/0032358.
Regarding Claim 4, the Creamer/Roundtree/Singh combination of Claim 1 teaches the cognitive information processing system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  While Creamer teaches receiving feedback from a user (Creamer, [0052], “the feedback component can monitor the user’s actions … after receiving notifications”), Creamer is silent regarding receiving feedback from a user regarding the cognitive profile of the user (that is, feedback on the profile itself, rather than feedback on the suggestions).  Perkowitz, however, teaches receiving feedback from a user regarding the cognitive profile of the user where reasons, as described, are part of a cognitive profile of a user, e.g. “you usually go out for coffee when you’re in this neighborhood”); and, updating the cognitive learning result based upon the feedback (Perkowitz, [0152], “by liking or rejecting these reasons for a recommendation, end users tell the system to give more or less weight to similar future recommendations … thus, the feedback module adjusts the weights of those factors accordingly,” that is, updates the cognitive learning result).
It would have been obvious to one of ordinary skill in the art to incorporate features of Perkowitz into the invention of Creamer because both invention concern adaptive recommendation prediction systems.  The motivation to do so is to adjust the recommendation engine to provide more accurate recommendations according to a more accurate profile (Perkowitz, [0152], “indicating to the system that, while this recommendation might be appropriate for this context, it does not reflect a general category preference”).
	Regarding Claim 6, the Creamer/Roundtree/Singh combination of Claim 1 teaches the cognitive information processing system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  While Creamer provides one type of cognitive insight, as described in the rejection of Claim 1, the cognitive insight of Creamer does not comprise a corroborating explanation.  Perkowitz, however, teaches providing a cognitive insight, wherein the cognitive insight comprises a corroborating explanation, the corroborating explanation providing information regarding why the cognitive insight was provided based upon the user interaction with the plurality of cognitive suggestions (Perkowitz, [0152], “reasons describe the system’s justification for recommending something … e.g. it’s from a category you’ve enjoyed in the past” where “it’s from a category you’ve enjoyed in the past” denotes based upon the user interaction with previous cognitive suggestions, as does [0153], “a penalty is also applied against all of the reasons associated with the rejected recommendation .. for example, the above mentioned fast-food-eating user could simply reject any fast food recommendation, which would result in a general penalty for that category of venue”) which remains based upon attributes specific to the user, i.e. “it’s from a category you’ve enjoyed in the past.
It would have been obvious to one of ordinary skill in the art to incorporate features of Perkowitz into the invention of Creamer because both invention concern adaptive recommendation prediction systems.  The motivation to do so is so that “by liking or rejecting these reasons for a recommendation, end users tell the system to give more or less weight to similar future recommendations,” (Perkowitz, [0152]), that is, to improve the recommendation accuracy.  
Claims 10 and 12 recite a non-transitory computer-readable storage medium embodying computer program code to perform a subset of the actions that the computer program code of Claims 4 and 6, respectively, is configured to cause a processor to perform, and are thus rejected for reasons set forth in the rejections of Claims 4 and 6, respectively.

Response to Arguments
Applicant’s arguments submitted February 5th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s claim amendments have overcome the 35 U.S.C. 112(b) indefiniteness rejections of the previous office action, and the rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the previous Office Action have been fully considered, but are unpersuasive.  
nd-to-last paragraph) that “in Creamer there is no disclosure or suggestion of monitoring user interactions of the user with the cognitive suggestions.”  The examiner disagrees, in that suggestions or recommendations of items of possible interest to the user are cognitive suggestions (“an item that is of interest to the user,” Creamer, [0003]), and that the interactions with the suggestions are indeed monitored by the “Feedback component 112” (Creamer, Fig. 1).  See specifically [0052], “The feedback component can include an … accuracy component configured to monitor the user’s actions after receiving notifications … For example, the accuracy can determine  … recommendations to specific reviews online are more effective in persuading the user to perform further research” is monitoring the user’s interactions with the recommendations, i.e., whether the user takes the recommendation or not.
	Applicant next asserts (pg. 9 of the response, last paragraph) without argument that “nowhere within Creamer is there any disclosure or suggestion of each of the plurality of cognitive suggestions comprising an associated set of cognitive insight attributes, each cognitive insight attribute comprising an aspect of a cognitive insight.”  As noted in the prior art rejection, “the notification can further provide actionable information related to the at least one item that is of interest to the user” (Abstract) such as, [0050], “prices, reviews, specifications, comparisons, events, etc.”) where such “actionable information” data are attributes and where ([0003], “automatically determining at least one item that is of interest to the user” is an insight into a user’s preferences, the insight attributes such as “price” are aspects of the insight that the user would prefer a particular item.
	Applicant next argues (pg. 10 of the response, 2nd paragraph) that “updating” a profile is patentably distinct from identifying a profile.  The examiner disagrees, in that the broadest identifying includes “determining,” that is, making the profile, and “updating” is making/determining a correct profile for a user.  Further, each user has a profile that includes information about that particular user’s interactions with the recommendations, thus being specific to the user and comprising attributes specific to the user.
	Applicant next asserts (last paragraph of pg. 10), without specific arguments, that limitations regarding the cognitive learning operation implementing a cognitive learning technique …. are distinct from a plurality of cognitive learning styles cited in the previous office action, specifically, the “interest NBA recommender”, the “subliminal interest calculator,” and the “associated interest calculator” are asserted to not correspond to learning styles.  However, each of the recommenders learn the user’s interests in different manners, and thus correspond to different styles of learning interests.
	Applicant next asserts (first paragraph of pg. 11), without argument, that the same limitations cited in the previous paragraph (i.e. cognitive learning operation which implements a cognitive learning technique … and bounded by an associated cognitive learning category) are not taught by the combination of references, but examiner points to the above identified features of Creamer to teach those limitations.
Finally, applicant asserts without argument that in none of Creamer, Roundtree, nor Singh is there any disclosure of the plurality of cognitive learning techniques comprising the delineated techniques.  However, the claim language nowhere requires the invention to use or be capable of performing each of the delineated techniques.  The explicit claim language states (with an antecedent basis issue) that such techniques may exist, separate from the invention.  After performing the best claim interpretation, in light of the specification, of the indefinite claim language, the claim is interpreted as requiring that the single recited implemented cognitive one of the delineated techniques.  The current rejection maps the retraining of the relevance model, based on different categories of data, to a direct correlations cognitive learning technique associated with a declared learning style (an “interest NBA recommender” is a named/a declared learning style, that learns correlations between types of information provided to a user and the user’s reactions to that type of information) and bounded by a data-based cognitive learning category (feedback learning is data-based learning) based on the disclosure of Creamer.
	Applicant’s arguments regarding the dependent claims rely upon the allowability of the independent claim, and are thus unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

                                                                                                                                                                                              /BRIAN M SMITH/Primary Examiner, Art Unit 2122